NO.
07-10-00217-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL B
 

JUNE 24, 2010
 

 
In re LUIS S. LAGAITE, JR., 
                                                               
Relator
 

 
On Petition for Writ of Mandamus
 

 
Before QUINN, C.J., and
CAMPBELL and HANCOCK, JJ.
Pending
before the court is the application of Luis S. Lagaite,
Jr., for a writ of mandamus.  Though it
is not clear what is sought, we interpret the petition as a request for us to
order the Honorable Ana Estevez, 251st District Court, to try a lawsuit styled Lagaite v. Boland, No. 97-061-CV.  We deny the petition for the following
reasons.
            First, the document fails to comport
with the requirements of Texas Rule of Appellate Procedure 52.3(j).  That is, Lagaite
did not certify that he reviewed the petition and concluded that every factual
allegation in it is supported by competent evidence.  
            Second, while the duty to act upon
matters filed with it may be ministerial, the trial court has a reasonable time
to do so.  In re Bates, 65 S.W.3d 133, 134-35 (Tex. App.–Amarillo 2001, orig.
proceeding).  Whether such a period has
been exceeded depends on various factors, as explained in In re Bates.   Moreover, the
burden lies with Lagaite to prove that an
unreasonable amount of time has lapsed by addressing those factors.  Id.  He has not attempted to do so here.  
            Accordingly, we deny the petition.
                                                                                    Per
Curiam